Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  134747                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 134747
                                                                   COA: 267263
                                                                   Saginaw CC: 05-025682-FC
  QUENTON JAUNELL DEBERRY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 24, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 24, 2008                      _________________________________________
           s0317                                                              Clerk